Citation Nr: 1536994	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In September 2014, the Board remanded the current issue for further evidentiary development.

The Board notes that in February 2015, the Veteran's representative submitted correspondence inquiring about the status of a claim for service connection for prostate, bladder, and lung cancers, which he indicated had been filed in November 2014.  It appears that the issues referenced by the representative have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current low back disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2008.

Concerning the duty to assist, various post-service medical records have been associated with the claims file, a VA examination has been conducted, and a medical opinion obtained.

The Board notes that the Veteran's service treatment records (STRs) are unavailable.  The RO requested them, but received a response from the National Personnel Records Center (NPRC) in June 2008 that the records were "fire-related."  The VA then informed the Veteran that his records may have been destroyed in    the 1973 fire and took additional actions in an attempt to obtain the records.  In       a September 2008 Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service treatment records were correctly followed and that all efforts had been exhausted, such that further attempts to obtain the records would be futile.

When STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board also notes that Veteran was also afforded a hearing before a VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App.     488 (2010).  Here, the VLJ identified the issue on appeal and relevant testimony concerning an event in service and subsequent treatment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Finally, the Board notes that the actions requested in the September 2014 remand have been undertaken.  A VA examination was conducted and a medical opinion obtained, and the Veteran was asked to identify any additional providers who treated him for a back disability after service and to submit appropriate authorization so that VA could attempt to obtain those records.  A follow-up letter was sent to the Veteran in January 2015, again requesting authorization to obtain records from the private facility that he indicated had treated him immediately after service.  An updated authorization form for those records was not received.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran testified during his hearing, and has also submitted correspondence asserting, that his current low back disability was caused by an incident that occurred in service in January 1955, while he was performing his duties at the U.S. Army reception station at Camp Kilmer, New Jersey.  Specifically, he reports being knocked to the ground by a duffel bag of laundry that was thrown from the back of a truck.  He states that he was prescribed three days of bed rest, then light duty after the incident, and that his back symptoms continued thereafter and have worsened over time.

The medical evidence of record confirms that the Veteran has a current low back disability that includes degenerative changes in his lumbar spine.  With a current disability established, the Board turns to the question of whether that disability is related to service.

As already discussed, the Veteran's STRs are unavailable.  The first post-service back treatment of record is dated October 1993, at which time the Veteran reported chronic low back pain during hospitalization for an unrelated medical issue.  When questioned further regarding his medical history, he described chronic low back pain from a motor vehicle accident in 1972.  He also reported that he had fractured his right femur at that time, which resulted in a discrepancy in his leg length.  In March 1994, the Veteran underwent a laminectomy and diskectomy due to a herniated disc.  Although he described sudden onset of the severe weakness and pain in his lower extremities that prompted a hospital visit several days prior to   that surgery, he reported initially experiencing "low back discomfort similar to    that he has had many times in the past" that began the Thursday before the visit.  MRI and CT studies conducted that month noted degenerative changes in the Veteran's lumbar spine.  During treatment for right hip pain in February 1995,     the Veteran described sustaining a hip fracture from a fall from a roof in 1972, which necessitated a body cast for three months.  He also reported the incident of severe back and right leg pain in 1994 that led to his subsequent surgery to repair a herniated disc, and indicated he was continuing to experience hip and back pain.

In March 2001, the Veteran presented to a VA treatment facility to enroll in the VA system.  He denied current complaints, but indicated he was interested in, among other things, seeing if he could get service connection for a back injury.  During a follow-up neurology evaluation in December 2001, he described low back pain that dated to the 1950s.  He reiterated that history during an appointment in May 2002.

The Veteran was afforded a VA examination in connection with the instant claim in October 2014, at which time the physician opined that the Veteran's current back condition was less likely than not incurred in or caused by an in-service event or injury.  He stated that the described injury during service was acute, and found that a nexus could not be established because there was no objective evidence indicating chronicity of care.  In an April 2015 addendum, another physician stated that he felt the 1972 motor vehicle accident with sufficient force to fracture the Veteran's femur was the signal event for his current lumbar spine condition.  He also stated there was no plausible chronicity and continuity from the Veteran's period of service from 1955 to 1957 for a positive nexus.

After review of the record, the Board finds that service connection for a low back disability is not warranted.

The medical opinions of record addressing whether the Veteran's current low    back disability is related to service are against the claim.  The 2014 examiner conducted a physical examination of the Veteran, and both the 2014 examiner and the physician who provided the April 2015 addendum opinion reviewed the claims file.  The addendum opinion, in particular, contained an adequate rationale for the conclusions reached, and pointed to a different initial cause for the Veteran's post-service back symptoms.  Accordingly, that opinion is probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes his current low back disability is related to an in-service injury, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiologies of herniated discs or degenerative changes in the spine are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no competent opinion linking the Veteran's current low back disability with his military service.  Id.

Turning to the Veteran's assertion that he has experienced continuous back pain since a 1955 in-service injury, the Board acknowledges that he is competent to report symptoms or events he experienced in service and since.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran's account of continuous back pain since an in-service injury is not corroborated by the post-service, pre-claim evidence of record, including his own representations during treatment.  When discussing current back pain with care providers on several occasions in the early 1990s, he described one, or possibly two, apparently serious accidents that occurred in 1972, but gave no account of a back condition that predated that year.  Indeed, the record does not include a report of back pain that began in the 1950s until the Veteran sought VA treatment in 2001, at which point he had already informed a VA provider that he was interested in pursuing service connection for a back injury.

The Board acknowledges a July 2012 letter from the Veteran's sister that corroborates his report of an in-service injury and subsequent back pain.  However, that letter includes no indication of when his sister initially received the account from the Veteran.  Moreover, even the earliest lay statements, in 2001, that describe back    pain dating to a 1955 injury, purport to recall an event that occurred over 45 years beforehand.  The Board also acknowledges that the Veteran has reported attempting to obtain his STRs as early as 1975 with the intent of seeking service connection 
for a back injury.  Even assuming he sought records at that time, however, such an assertion does not negate the fact that at no time during the course of the instant  claim did he report the post-service accident he specifically referenced when seeking treatment immediately before and after his back surgery in the early 1990s, and which he characterized in October 1993 as a starting point for his back pain.  In short, the Board finds that the statements the Veteran made when seeking private treatment in the 1990s are more reliable than the statements he made, or that others made on his behalf, during the pendency of this claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which      
the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that       the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In summary, a low back disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current low back disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a low back disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


